      Case 1:19-cv-00955-LG-RHW Document 23 Filed 02/05/20 Page 1 of 2




                      UNITED STATES DISTRICT COURT
                     SOUTHERN DISTRICT OF MISSISSIPPI

                                    In Admiralty


ST Engineering Halter Marine & Offshore,. §         1:19cv955 LG-RHW
Inc., d/b/a Halter Marine & Offshore      §
Plaintiff,                                §
                                          §
VERSUS                                    §
                                          §
M/V RALPH E. BOUCHARD                     §
apparel, appurtenances,                   §
etc., in rem                              §
BOUCHARD TRANSPORTATION CO., INC.§
In personam                               §
                                          §

   MOTION FOR PUBLICATION OF NOTICE OF ATTACHMENT, RULE C(4)

      COMES NOW plaintiff and moves the court for an order directing the Clerk to

publish notice of this action; of defendant’s last known address as 58 South Service

Road, Suite 150, Melville, New York, 11747, addressee having left with no forwarding

address; and of maritime attachment and garnishment of the M/V RALPH E.

BOUCHARD and approximately 102,000 gallons of fuel, in the hands of ST

Engineering Halter Marine & Offshore, Inc. With said notice to be published in the

Sun Herald as a newspaper of general circulation in the district once a week for three

successive weeks. Also, said notice to specify that all persons claiming either the

right to possess or ownership of the property or having anything to say why it should

not be condemned and sold to satisfy the demand of plaintiff must serve and file a

claim of owner pursuant to FRCP Supplemental Rule C(6)(a)(i)(iii) and an answer to

the complaint on or before twenty-one (21) days after filing his Claim of Owner,
                                Case 1:19-cv-00955-LG-RHW Document 23 Filed 02/05/20 Page 2 of 2




                   whichever is later. The proposed Notice is attached as Exhibit A.


                                 RESPECTFULLY SUBMITTED, this 5th day of February, 2020.


                   /s/ Mallory G. Wynne
                   David S. Bland (admitted PHV)
                   dbland@grsm.com
                   Mallory Wynne (admitted PHV)
                   mwynne@grsm.com
                   Gordon & Rees, LLP
                   909 Poydras Street, Suite 1860
                   New Orleans, LA 70112
                   Telephone: 504-528-3088
                   Facsimile: 504-586-3419
                   Attorneys for Plaintiff, ST Engineering Halter Marine & Offshore, Inc

                   And

                   Allison R. Colon
                   (MS Bar. No. 103068)
                   acolon@grsm.com
                   Gordon & Rees, LLP
                   909 Poydras Street, Suite 1860
                   New Orleans, LA 70112
                   Telephone: 504-528-3088
                   Facsimile: 504-586-3419
                   Attorney for Plaintiff, ST Engineering Halter Marine & Offshore, Inc.




3" = "3" "1192729/49144991v.1" "" 1192729/49144991v.1
